Case 1:20-cv-24523-AMC Document 302 Entered on FLSD Docket 01/21/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                        CASE NO. 20-24523-CIV-CANNON/Otazo-Reyes

  GILEAD SCIENCES, INC., and
  GILEAD SCIENCES IRELAND UC,

         Plaintiffs,
  v.

  ALLIANCE MEDICAL CENTER, INC., et al.,

         Defendants.
                                                       /

                                   ORDER TO SHOW CAUSE

         THIS CAUSE came before the Court following the Status Conference Hearing held on

  January 19, 2021.

         On January 14, 2021, the Court scheduled a Status Conference Hearing for Tuesday,

  January 19, 2021. The Court’s Notice of Zoom Status Conference Hearing instructed all parties

  of record to make an appearance [ECF No. 291]. Despite having been duly notified, the following

  attorneys failed to make an appearance at the Status Conference Hearing: (1) Kenneth Ray Noble

  on behalf of defendants Well Care, LLC, Willie Peacock and Shajuandrine Garcia; (2) Ulysses L.

  Felder on behalf of defendants 3rd Step Recovery Group, Inc., Barbara Gibson, Chenara Anderson,

  Maria Freeman and Michael Pierce; (3) Bruce H. Vanderlaan on behalf of defendants Cassandra

  Louissant and Viergela Joseph; and (4) pro se defendants Baikal Marketing Group, Inc., Arsen

  Bazylenko and Tatiana Rozenblyum. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the attorneys and pro se defendants mentioned in this

  Order shall have until Tuesday, January 26, 2021, to show cause in writing why sanctions should

  not be imposed for their failure to appear at a scheduled Court hearing.
Case 1:20-cv-24523-AMC Document 302 Entered on FLSD Docket 01/21/2021 Page 2 of 2




        DONE AND ORDERED in Fort Pierce, Florida this 21st day of January 2021.




                                                 __________________________________
                                                 AILEEN M. CANNON
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
